Citation Nr: 1759166	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to a compensable evaluation for myofascial cephalgia, headache status post head injury, prior to July 13, 2015, and an evaluation in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected myofascial cephalgia, headache status post head injury (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge.  A transcript of the hearing is of record. 

In June 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  At the July 2015 VA examination, the Veteran stated that he retired due to his headaches and received benefits from the Social Security Administration (SSA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the July 2015 VA examination, the Veteran stated that he retired due to his headaches and received benefits from SSA.  The Veteran's SSA records have not been associated with the record.  The VA examination report also indicates that the Veteran experiences prostrating attacks of headache pain once a month.  However, later in the report, the VA examiner remarked that the Veteran experiences prostrating headaches a few times per month suggesting that prostrating headahces may average more than one per month.  He elaborated that the Veteran's headaches did not cause complete inadaptability with employment, but would cause mild to occasionally moderate interference while the Veteran was working.  The Veteran indicated that his headaches required him to be still and quiet until they passed.  Based upon the conflicting information contained in the examination report, a remand is warranted to afford the Veteran with another VA examination to determine the severity of his myofascial cephalgia, headache status post head injury, and its effect on the Veteran's economic adaptability.  A remand is also needed to obtain the Veteran's outstanding SSA records. 

Finally, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159 (2017); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2.  Obtain the Veteran's outstanding SSA records.  All attempts to obtain these records must be documented in the claims file.

3.  After completing the above actions, schedule the Veteran for a VA examination to determine the frequency, duration, and severity of his service-connected myofascial cephalgia headache disability.  The Veteran's file must be made available to the examiner.  The examiner should indicate whether the Veteran's myofascial cephalgia headaches are "prostrating in nature" and/or cause severe economic inadaptability.

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  The examiner is asked to comment on the (a) duration, (b) frequency, and (c) severity of the Veteran's headaches.  A complete rationale for all opinions is required. 

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



